Citation Nr: 1541922	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma, to include as due to Persian Gulf service.

2.  Entitlement to service connection for ulcerative colitis, to include as due to Persian Gulf service.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to March 1993, including a tour in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a June 2012 Travel Board hearing before the undersigned at the St. Petersburg, Florida RO.  The transcript of the hearing is of record.

The issues were remanded for further development in December 2013 and July 2014.  In April 2015, the Board requested an independent medical expert opinion (IME).  The requested opinion was received in May 2015.  The Veteran was provided with a copy of the medical opinion obtained as well as an appropriate period in which to respond, and the matter at hand is again before the Board for appellate review.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or competent and credible lay evidence of record that the Veteran has asthma causally related to, or aggravated by active service.

2.  There has been no demonstration by competent medical, or competent and credible lay evidence of record that the Veteran has ulcerative colitis causally related to, or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).

2.  The criteria for service connection for ulcerative colitis have not been met.  38 U.S.C.A. §§ 1110, 1113, 1117, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id. 

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015). 

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Duty to Notify

The VCAA and its implementing regulation provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice provided in support of a service connection claim must inform a claimant that if a claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id. at 486. 

In this case, the RO provided the Veteran VCAA notice on his claims by a letter dated in January 2008.  With regard to content, the letter reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence. 

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent the notice letter timely, before the RO initially decided the Veteran's claims in August 2008.

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records and post-service treatment records. 

VA examinations were conducted in January 2014 and an IME opinion obtained in May 2015.  The May 2015 IME opinion provided the findings and opinions requested by the Board.  In reviewing the IME opinion, the Board finds it is adequate for the purpose of adjudicating this appeal. 

In sum, the Board finds that VA has fulfilled the duty to notify and assist the Veteran in this appeal.

Service Connection Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required if the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013), the U.S. Court of Appeals for the Federal Circuit held that continuity of symptomotology can be used to establish service connection only for those diseases listed in 38 U.S.C.A. § 1101 as "chronic".

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007). 

As the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(B).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Background

The Veteran seeks entitlement to service connection for asthma and ulcerative colitis, to include as due to Persian Gulf service.

The Veteran has generally reported that he was exposed to oil fires and burn pits in Southwest Asia.

Service treatment records do not reveal any complaints, diagnosis, or treatment for asthma or ulcerative colitis.  The Veteran was treated in service in July 1987, May 1988, July 1988, October 1988, and December 1990 (all prior to his service in the Persian Gulf) for upper respiratory infections.  A May 1988 chest x-ray was normal.  In a report of Dental Patient Medical History dated in July 1988, the Veteran noted respiratory problems.  Service treatment records note a diagnosis of gastroenteritis in August 1991, with no blood in stool, vomiting, or nausea.  He was described as feeling better, and the notation indicated that it was resolving.

At a September 1993 VA general medical examination, the Veteran's respiratory system was noted as clear.

Private treatment records from D.J., M.D. dated in July 2007, J.B., M.D. dated from June 2007 to August 2007, E.F., M.D. dated from November 2003 to March 2008 and A.L., M.D., dated from April 2004 to July 2004 show diagnoses of asthma.

Private treatment records from Dr. J.B., dated from June 2007 to August 2007 and from Dr. E.F. dated from November 2003 to March 2008 note a diagnosis of ulcerative colitis.

Records from Memorial Hospital Healthcare dated from 2004 to 2007 show treatment for dizziness and shortness of breath.

At his June 2012 Travel Board hearing, the Veteran testified that in 2006 and 2007 he started experiencing breathing problems and uncontrollable coughing and would get lightheaded and dizzy. He believed he may have experienced shortness of breath earlier but did not recognize it as such.  The Veteran stated that he was exposed to environmental hazards such as burn pits while overseas.  The Veteran stated that no healthcare provider has informed him of the etiology of his asthma.  The Veteran testified that he was diagnosed and treated by private physicians for his asthma and on occasion receives medication for his asthma through the VA.  As for the ulcerative colitis, the Veteran stated that he first began experiencing the signs and symptoms around 2003, and that no healthcare provider has informed him of the etiology of his colitis.   

The Veteran was afforded a VA examination in January 2014 by a VA physicians' assistant.  The VA examiner concluded that the asthma and ulcerative colitis were less likely than not related to active service.  The rationale was premised on the fact that there was no documentation in the STRs (service treatment records) to support that those conditions were related to active service.  The examiner further stated that the Veteran answered "no" to asthma and gastrointestinal disturbances on his separation examination.  In the December 2013 remand, the Board found that the examiner's rationale was flawed, as the Veteran was not diagnosed with ulcerative colitis until 2004 and asthma until 2006; the fact that the Veteran answered "no" to being diagnosed with asthma on his September 1992 separation examination was not dispositive.  In addition, the examiner also did not address the fact that the STRs documented that the Veteran complained of respiratory and digestive system issues during service.  Lastly, the examiner did not address the Veteran's exposure to "burn pits" in service and whether this exposure could have caused his asthma or ulcerative colitis.  The Board found that it was unclear based on the medical opinion whether the medical examiner considered the Veteran's account of in-service toxin and smoke exposure.

The Board in July 2014 remanded the case in order to obtain an addendum opinion from the January 2014 VA physicians' assistant as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's asthma and ulcerative colitis were directly related to service, including to exposure to oil fires and burn pits in Southwest Asia.  The VA examiner offered an addendum opinion in August 2014, again noting that the Veteran answered "no" to both GI disturbances and asthma on his separation examination.  The examiner noted in her rationale:

Asthma and ulcerative colitis are diseases with clear and specific etiologies.  There is no objective evidence to support Veteran's diagnosed conditions are directly related to service, including to exposure to oil fires and burn pits in Southwest Asia.

The Board found that the addendum opinion offered a conclusory rationale and therefore requested an IME opinion in an April 2015 IME request.

The IME physician provided the requested opinion in May 2015, stating the following:


Asthma

The Veteran has asthma and is being treated for this condition.  During the time (1990/91) while the Veteran was serving in Southwest Asia and following exit from this theatre of war, although he was seen and examined for respiratory symptoms diagnosed appropriately as URIs, on every occasion physical examination of the lungs were normal.  That is, the Veteran neither complained of wheezing nor shortness of breath nor was he found to have wheezing.  Therefore, it is appropriate to conclude that he did not have symptoms of asthma or any symptoms related to exposures to allergens or any toxins to which, it is conceded, he was, by definition, exposed by the oil fires and burn pits, during the time [he] was or immediately after he was in Southwest Asia.  Symptoms of asthma related to allergens or irritative toxins are apparent when the provocative exposures occur; they would not be expected to first occur months or years after these exposures.

Thus, I can conclude with reasonable certainty (greater than 50 percent) that the appellant/Veteran's asthma, a clinical condition with well-established and well-recognized pathophysiology, is not related to service including exposure to oil well or burn pit fires in Southwest Asia.

Ulcerative Colitis

The Veteran first had symptoms of and was given the diagnosis of "ulcerative colitis (UC) in 2004, approximately 13 years after leaving Southwest Asia.  He presented with 2 weeks of rectal bleeding, had a colonoscopy (20Apr2004) showing "distal colitis" (also called proctitis) and was treated with corticosteroid enemas and mesalazine, standard treatments for proctitis.  Of note biopsy of the sigmoid colon done on 20Apr2004 showed "benign colon mucosa with mild nonspecific glandular distortion.  No active colitis identified."  Based on the records available to me, this is the only time his colitis was active; he has a classic but, a fortunately, mild and limited case of colitis limited to the anorectal part of the colon (large bowel.)

Although the cause of ulcerative colitis is not known with certainty, the known associations do not include exposure to oil well or burn pit smoke.  In fact inhalation of cigarette smoke reduces the risk of developing ulcerative colitis!  The pathophysiology of ulcerative proctitis (the specific type of UC the Veteran is felt to have) is, however, well-known as is its response to exactly the type of treatment the Veteran has had.

Thus I can conclude with reasonable certainty (greater than 50 percent) that the appellant/Veteran's ulcerative colitis (proctitis) a clinical condition with well-established and well-recognized pathophysiology, is not related to service including exposure to oil well or burn pit fires in Southwest Asia.

Analysis

Initially the Board notes that neither the Veteran's asthma nor his colitis is properly considered an undiagnosed illness, as both are medically recognized diseases.  Nor are they properly considered a medically unexplained chronic multisymptom illness, as the May 2015 physician made it clear that both disorders are clinical conditions with well-recognized pathophysiologies.  The Board points out that although colitis is a gastrointestinal disorder, it clearly is a structural one.  Consequently, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable, and service connection under those provisions is not warranted.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any asthma or ulcerative colitis disorder.  Instead those records document treatment for upper respiratory infections and an episode of gastroenteritis, none of which is a currently present disability.  Moreover, there is no post-service evidence of asthma or ulcerative colitis until years after service.  The Veteran nevertheless contends that exposure to toxins in service resulted in both disorders.  

In May 2015, VA obtained an IME opinion as to the etiology of the Veteran's claimed asthma and ulcerative colitis.  After reviewing the claims file in detail, including VA and private treatment records, the examiner offered a thorough explanation for his conclusion that the Veteran's asthma and ulcerative colitis were not related to service or to exposure to burn pit smoke.  The physician found it significant that although the Veteran was seen and examined in service for upper respiratory infections, on every occasion physical examination of the lungs was normal.  He also noted the Veteran neither complained of wheezing nor shortness of breath, and was not found to have wheezing.  The physician explained that symptoms of asthma related to allergens or irritative toxins are apparent when the provocative exposures occur, and would not be expected to first occur months or years after these exposures.  

As to ulcerative colitis, the May 2015 IME physician noted that the Veteran first had symptoms of and was given the diagnosis of ulcerative colitis in 2004, approximately 13 years after leaving Southwest Asia.  The physician opined that although the cause of ulcerative colitis is not known with certainty, the known associations do not include exposure to oil well or burn pit smoke.  

The physician concluded that the Veteran's asthma and ulcerative colitis (proctitis) were not related to service, including exposure to oil well or burn pit fires in Southwest Asia.  Significantly, neither the Veteran nor his representative has presented, or alluded to the existence of any medical evidence or opinions that contradict the May 2015 IME opinions. 

The Board has considered the Veteran's lay statements concerning the etiology of his disorders.  Although the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), and under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Veteran, as a lay person, is not competent to offer a nexus opinion with regard to the disabilities at issue and their connection to active service, to include inhalation of burn pit smoke.  Such a matter is clearly a complex question that requires medical expertise, as it involves a determination of the effects of environmental hazards on the development of diseases.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In short, the Board finds that the preponderance of the evidence is against the claims for service connection asthma and ulcerative colitis.  The most probative evidence is the opinions of the May 2015 examiner, which are uncontradicted by any competent evidence of record.  As such, the benefit of the doubt doctrine is not applicable with respect to these claims, and the claims for service connection must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for asthma, to include as due to Persian Gulf service is denied.

Entitlement to service connection for ulcerative colitis, to include as due to Persian Gulf service is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


